DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winsor et al. US 2020/0273011.
Winsor discloses a handle for a product vending system comprising:
(Re claim 1) “a housing configured to be secured to a door of a product storage cabinet having a
Lock” (12, 14 figure 1). “a user interface arranged on the housing, wherein the user interface comprises a display configured to show product information” (33 figure 1). ”a payment processing unit arranged on the housing, wherein the payment processing unit is configured to detect a payment source” (26,28,30 figure 1, para 0020). “a control unit configured to communicate with the lock of the product storage cabinet, such that when the payment source is detected by the payment processing unit, the control unit is configured to unlock the lock of the product storage cabinet so as to provide access to a product stored in the product storage cabinet” (para 0024, 0042).
(Re claim 2) “wherein the payment processing unit comprises one or more of a credit card reader, a near field communication antenna, and a chip reader” (para 0020).

(Re claim 4) ”further comprising an audio unit configured to play an audible alert” (108 figure 2, para 0018).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winsor et al US 2020/0273011 in view of Hay US 2013/0332271.
Winsor discloses a product vending system comprising:
(Re claim 6,8) “a cabinet comprising a storage compartment for storing products” (12 figure 1). “a door connected to the storage compartment, wherein the door is movable between a closed configuration and an open configuration” (14 figure 1). “a handle securable to the door of the cabinet” (16 figure 1). “a digital display” (33 figure 1).  “a payment processing unit configured to detect a payment source” (26,28,30 figure 1). “a control unit configured to control operation of the product vending system; a product sensor arranged within the storage compartment that is configured to detect a product removed from the storage compartment” (para 0024, 0042). 
Winsor does not disclose that the control unit is configured to cause the digital display to show product information about a product removed from the storage compartment as determined by the product sensor.

It would have been obvious to one skilled in the art to modify the system of Winsor to include that the control unit is configured to cause the digital display to show product information about a product removed from the storage compartment as determined by the product sensor because it allows a user to review their purchase for price and/or errors.
(Re claim 7) ”wherein the cabinet further comprises a lock configured to maintain the door in the closed configuration, wherein the control unit is in communication with the lock and is configured to unlock the lock when the payment source is detected by the payment processing unit” (para 0024, 0042).
(Re claim 8) “a product information display arranged within the storage compartment, wherein the product information display is configured to display the product information corresponding to a product removed from the storage compartment of the cabinet” As modified by Hay, Winsor discloses displaying this information.
(Re claim 9) “a cabinet light arranged within the storage compartment, wherein the cabinet light is in communication with the control unit of the handle, and wherein the control unit is configured to increase a brightness of the cabinet light when the door of the cabinet is in the open configuration” (112 figure 2, para 0024).
(Re claim 10) “an audio unit configured to play an audible alert when a product is removed from or is returned to the storage compartment of the cabinet as determined by the product sensor” (108 figure 2, para 0022, 0046, 0051).

Winsor discloses a method for vending a product from a product storage cabinet comprising:

Winsor does not disclose displaying product information about the product removed from the product storage cabinet.
Hay teaches displaying product information about the product removed from the product storage cabinet (para 0019).
It would have been obvious to one skilled in the art to modify the method of Winsor to include displaying product information about the product removed from the product storage cabinet on a display of the handle because it allows a user to review their purchase for price and/or errors.
(Re claim 12) “wherein receiving a user input comprises detecting a payment source by a payment processing unit of the handle” (para 0023-0024).
(Re claim 13) “dimming the display of the handle after unlocking the lock of the door of the product storage cabinet” (para 0023, 0112). Winsor discloses turning lights on and off including backlights. The examiner takes official notice that dimming the backlight of a display while it is not in use is well known in the art and is used to save power.
(Re claim 14) “playing an audible alert by an audio unit when a product is removed from the storage compartment of the product storage cabinet as determined by the product sensor” (108 figure 2, para 0022, 0046, 0051).
(Re claim 15) “comprising increasing a brightness of a cabinet light arranged within the storage compartment after unlocking the lock of the door of the product storage cabinet” (112 figure 2, para 0024).

(Re claim 17) “receiving a user input at a user interface of the handle to complete a purchase of the product removed from the storage compartment” (para 0021-0024).
(Re claim 18) “displaying the product information on a product information display arranged within the storage compartment of the product storage cabinet” (para 0018).
(Re claim 19) “locking the door of the product storage cabinet after a predetermined period of time” (para 0024).
(Re claim 20) “detecting a return of the product to the storage compartment of the product storage cabinet after the product is removed from the storage compartment” (para 0024).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winsor in view of Miedema US 2019/0383550.
Winsor discloses the system as rejected in claim 1.
Winsor does not disclose that the housing is configured to be retrofitted onto the door of the product storage cabinet.
Miedema teaches that the housing is configured to be retrofitted onto the door of the product storage cabinet (para 0047).
It would have been obvious to one skilled in the art to modify the system of Winsor to include that the housing is configured to be retrofitted onto the door of the product storage cabinet because it allows older cooler cabinets to be upgraded with new features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,728,999, 8,468,059 and 2011/0301749.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651